 In the Matter of ART METAL CONSTRUCTION COMPANY, EMPLOYERandINTERNATIONAL ASSOCIATION OF MACHINISTS, PETITIONERCase No. 3-R-158.5.Doided October,21.19/.7Cllr.Clive L. Wright,of Jamestown,N. Y., for the Employer.Mr. D. J.Omer,of Buffalo, N. Y., andMr. John G. Jackson,ofCeloron, N. Y., for the Petitioner.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at James-town, New York, on August 21, 1947, before Clyde F. Waers, hearingofficer.The hearing off'icer's rulin gs made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF TIIE EMPLOYER'Art Metal Construction Company, a Massachusetts corporation, op-erates three plants in Jamestown, New York, where it is engaged inthe manufacture of hollow metal, and office, bank, library, and visiblepost-index equipment.During the 12-month period preceding thehearing, the Employer purchased for use at its Jamestown plantsraw materials valued in excess of $2,000,000, of which more than 50percent represented shipments to these plants from sources outsidethe State of New York. During the same period, the Employer soldfrom these plants in excess of $6,000,000 worth of finished products, ofwhich more than 50 percent represented shipments to points outsidethe State.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.IThe name of the Employer appears in the caption as amended at the hearing.75 N L. R. B., No. 11.80 ART METAL CONSTRUCTION COMPANY81IT.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization claiming to represent em-ployees of the Employer.'III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until the-Petitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNIT; THE DETERMINATION OF REPRESENTATIVESThe Petitioner seeks a unit composed of all factory clerical em-ployees and all factory timekeepers employed at the Employer's James-town, New York, plants. In the alternative, it would either representthe employees in each of the above categories as a separate unit, oritwould merge these employees into a single unit with the productionand maintenance employees at the Employer's Jamestown plants,whom it currently represents.The Employer contends that, in viewof the dissimilarity in work and interest between the employees inthe requested unit or units, and the production and maintenance em-ployees, the former should appropriately be represented by the OfficeEmployees Union, which already represents the office clericals. Inany event, it opposes the establishment of any unit which would affordrepresentation of timekeepers by the Petitioner, on the ground thatrepresentation of timekeepers by the salve union which represents pro-duction employees might subject the timekeepers to improper influenceand create the possibility of collusion.While the parties agree onthe exclusion of the general superintendent's secretary from any unitfound appropriate by the Board, they disagree on the inclusion ofcertain employees, discussed below.The Employer's objections to the Petitioner's representation of time-keepersWith respect to the Employer's contention that the employees inthe requested unit or units cannot appropriately be represented bythe Petitioner because of the basic differences between their duties2Office Employees International Union, Local 101, A. F L, hereinafter called the OfficeEmployees, and International Federation of Technical Enginecis, Architects & Draftsmen,A. F L, were both served with a Notice of Hearing, however, neither union appeared orparticipated in the heaung. 82DECISIONS OF NATIONAL LABOR REI ATIONS BOARDand interests and those of the employees the Petitioner already repre-sents, we have frequently held that the authority of the bargainingagent in such circumstances rests upon the employees' own choice.Accordingly, inasmuch as some of the employees involved herein havedesignated the Petitioner as their representative for the purposes ofcollective bargaining, we find that it is competent to represent theseemployees.3Nor are we convinced that representation of the Employer's time-keepers by the same union which represents its production and main-tenance employees would lead to collusion, for we perceive no conflictbetween self-organization for the purposes of collective bargaining andthe faithful performance of duty.Moreover, the remedy for ineffi-ciency, neglect of duty, collusion, or other improper conduct on thepart of timekeepers or other employees, lies in the power of the Em-ployer to discipline or discharge 4Although, under the Act, asamended, the Board may not certify a labor organization as the repre-sentative of employees in a bargaining unit of guards if that organiza-tion also admits to membership, or is affiliated directly or indirectlywith an organization which admits to membership, employees otherthan guards, there is no similar provision with respect to timekeepers.5Had Congress intended to apply the same principle to timekeepers, itwould have said so.We are, therefore, of the opinion that the samelabor organization may, if chosen by the timekeeper, represent themas well as other employees of the Employer.The composition of the unitThe factory clerical employees, whom the Petitioner seeks to repre-sent herein, are classified as secretaries, stenographers, record clerks,shipping clerks, pay-roll clerks, stock order clerks, and clerk typists.Many of these employees work in the production and maintenanceportion of the Employer's plant; they are carried on the factory payroll, are under the same supervision as the production employees, andare not included in the contract presently covering the office clericalemployees.We are of the opinion that the facts noted above indicatethat many of the interests of the factory clerical employees parallelthose of the production and maintenance employees.We find nothing3 flatter of International Detrola Coipoi atoon.73 N L R B 1358 ,Matter of ai innellCompany of the Pacific,71 N L R 11 1370, and cases cited theismMatter of Noitliwest Lngineernng company, 73 NL R B 40Matter of The NewBritainMachine company,69 N L R B. 1076, and cases cited therein;Matter of SullisanDt jdock andRepair Corporation.56 N L R B 5S25Guau ds ate described in the Acts as any individual employedto enforce againstemployees and other persons rules to protect property of the employer or to protect the safetyof persons on the employers premises " It is clear that timekeepers, whose duties aredescubed mole fully below and are primarily clerical in nature, are not included in thisdefinition. ART METAL CONSTRUCTION COMPANY83to distinguish the situation herein from that in the many cases whereinthe Board has found that plant clericals who work under the samesupervision as and in close proximity to production and maintenanceemployees should be included in the production and maintenanceunit .6The timekeepers, whom the Petitioner also seeks to represent herein,work in the factory, and are carried on the factory pay roll.Theystand by the time clocks, and, after the production workers ring in ontheir assigned jobs, compute the hours worked by each employeeagainst a job rate previously determined by the time-study force, agroup with which we are not here concerned.The information thusobtained as to the amount of pay for each individual is then forwardedto the pays roll section.Recently, in theNorthwest Engineering ease,'the Board reconsidered the status of timekeepers with duties similar tothose involved in this proceeding and concluded, as we now do on thebasis of this record, that timekeepers are, in fact, plant clericals andthat their working conditions closely associate them in interest withthe production and maintenance staff."However, inasmuch as neither the factory clericals nor the time-keepers have been included in the production and maintenance unitcurrently represented by the Petitioner, we shall direct that a separateelection be held to determine their desires in the matter."Accordingly,we shall make no unit finding pending the outcome of the election. Ifthese employees select the Petitioner as their bargaining representa-tive, they will be taken to have indicated their desire to be includedin the existing unit of production and maintenance employees, andthe Petitioner may bargain for them as part of such unit.1oThe parties agree on the exclusion from the unit of the general su-perintendent's secretary,11 but disagree with respect to the followingindividuals:Rena Burrall:The Employer urges the exclusion from the unit ofthis individual, on the ground that she is a confidential employee. Itappears that she is a secretary to the superintendent of plant #2. Inthat position she types all necessary reports concerning the labor rela-tions of the Employer.Therefore, under well-established precedentsof the Board, we are of the opinion that she is a confidential employee,and we shall, accordingly, exchide her from the voting group .12Ilnldah Peterson:The Employer contends that the status of thisindividual is analogous to that of Rena Burial], and therefore that she,,Dlatte)of The P A Geer Company, 74 NL It Ii 103 ,Matter of WichitaFallsFoundry S MachineCo , 60 N L R B 455, and cases cited thereinAtattei of Nor thwest Engineering Companij,footnote4, supra9See, also,Dfalter of International Deti ola Corpo) ation,footnote 3,supra.n flatter of The P A Geier Company,tool note6, suprawMattei of Revere Copper and Brass Incorporated (New Bedford Division), 74N 1. It B 88"Ella Cronini2l11attei, of General Refractories Company, 71 NL R B 1245, and cases cited therein;Matter of Southeastern Telephone Company,70 N L It B. 4 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDshould also be excluded from the unit. Peterson is a secretary to thesuperintendent of plant #4, and performs practically the same func-tions as does Burrall in plant #2, viz, typing of production orders,pay-roll work, maintenance of "confidential" stock records, and com-pilation of attendance sheets.However, unlike Burrall, she does nothandle any work pertaining to the labor relations of the Employer;this work is done personally by her plant superintendent.We haveoften held that working on or having access to matters which areconfidential to the Employer's business, but which are not directlyrelated to labor relations, does not confer confidential status on anemployee.13Therefore, inasmuch as Peterson is not engaged in anywork relating to labor relations, we find that she is not a confidentialemployee, and we shall therefore include her in the voting group.Margaret Boyd:The Employer urges the exclusion from the unitof this individual, on the ground that she is a supervisor.Boyd islisted on the pay roll as "timekeeper supervisor."The record revealsthat she has authority to transfer the timekeepers from one assignmentto another, as she deems necessary, chat she may effectively recommendpromotions, demotions, or rates of pay for individual timekeepers,and that she also gives efficiency ratings to each subordinate.We aretherefore of the opinion that Boyd is a supervisor within the meaningof the Act, and we shall, therefore, exclude her from the voting group.Margaret Arnold and Grace Swanson:These employees are the"head timekeepers" at plants #2 and #4, respectively.Arnold workswith two other timekeepers; Swanson works with one.Each hasaccess to the rates of pay of the employees in her plant. The Employer,therefore, contends that Arnold and Swanson perform work of a con-fidential and supervisory nature and should be excluded from theunit.Knowledge of pay-roll information is insufficient of itself, tobring an employee within the Board's definition of a confidentialemployee '114 and the record fails to convince us that either of theseindividuals exercises supervisory functions.We shall, therefore,include these employees in the voting group.Janet Anderson and Virginia Hyde:These individuals are time-keepers who, along with Margaret Boyd, work in the shear or cuttingdepartment in plant #1. The Employer contends that, inasmuchas these employees actually set the rates for certain jobs, they shouldbe excluded from any unit found appropriate.However, evidenceadduced at the hearing reveals that these rates are determined strictlyin conformity with formulae which have already been determined bythe time-study group.Thus, it appears that, while these employees1JMatte' of Cities Se) vice Refining Corporation,70 N L R B 1051,Matter of Autet-own Stove Company, Itaroey Division,70 N I, It 13 1059"Matter of The Firestone Tire and Ruhbe, Company, 73 NL R B 691 ;Matter of1'lanl nton Packing Company,69 N L. R. B 920 ART METAL CONSTRUCTION COMPANY85do set rates, the setting involves only mathematical computations with-out the use of independent judgment. In addition to these rate-settingfunctions, these employees perform the other normal functions of atimekeeper.On the above facts, we perceive no cogent reason forIn the voting group.Mary LaJohn:This employee is listed on the pay roll as a "first aidnurse.''She is a practical nurse, is not a graduate of any institution,and holds no certificate of nursing.Nevertheless, we are of the opin-ion that the specialized character of LaJohn's duties and her neces-sarily diverse interests militate against her inclusion in the votinggroup.Accordingly, we shall exclude her.We shall therefore direct an election among all factory clerical em-ployees" and all factory timekeepers 11 at the Employer's Jamestown,New York, plants, excluding the first aid nurse," the confidential sec-retary to the superintendent of plant #2,is and all guards, professionalemployees, and supervisors," as defined in the Act.Upon the results of this election will depend, in part, our determina-tion of the appropriate unit.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Art Metal Construction Com-pany, Jamestown, New York, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Third Region, and subject to Sections 203.61and 203.62 of National Labor Relations Board Rules and Regulations-Series 5, among the employees in the unit found appropriate in Sec-tion IV. above, who were employed during the pay-roll period imme-chately preceding the date of this Direction, including employees whodid not work during said pay-roll period because they were ill or onvacation or temporarily laid of,20 but excluding those employees whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, to determine whetheror not they desire to be represented by International Association ofMachinists, for the purposes of collective bargaining.13 Included in this category is Hnldah Peterson'4 Included in this category are Margaret Arnold, Grace Swanson, Janet Anderson, andCiiginia HydeMarv LaJohn."Rena Burnilli" 1-1,xcluded, as supervisors, are Ella Cronin and Margaret Boyd.2"We omit here the provision which was cnstomaiily inserted in our diiections ofelections during the recent war, permitting employees in the aimed foices of the UnitedStates to vote if they presented themselves in person at the pollsIn view of the demobili-zation of the armed forces and the termination of selective service, we are of theopinionthat the provision need no longer be included.766972-48-vol 75-7